Exhibit 8(a)(xiii)(a) AMENDMENT NO. 1 TO PARTICIPATION AGREEMENT Among THE UNIVERSAL INSTITUTIONAL FUNDS, INC., MORGAN STANLEY DISTRIBUTION, INC., MORGAN STANLEY INVESTMENT MANAGEMENT INC., and THE LINCOLN NATIONAL LIFE INSURANCE COMPANY THIS AMENDMENT NO. 1 TO PARTICIPATION AGREEMENT, dated as of May 1, 2014 (the “Amendment”), is by and among The Lincoln National Life Insurance Company (the “Company”), The Universal Institutional Funds, Inc. (the “Fund”), Morgan Stanley Distribution, Inc. (the “Underwriter”) and Morgan Stanley Investment Management Inc. (the “Adviser”).This Amendment hereby amends the Participation Agreement, dated as of November 1, 2008, by and among the Company, the Fund, the Underwriter and the Adviser (the “Agreement”).Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Agreement WHEREAS, pursuant to the Agreement, the Company purchases shares of the Portfolios on behalf of each Account to fund certain variable life and variable annuity contracts; and WHEREAS, the Company, the Fund, the Underwriter and the Adviser wish to amend the Agreement in certain respects. NOW, THEREFORE, in consideration of their mutual promises, and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the Company, the Fund, the Underwriter and the Adviser agree to amend the Participation Agreement as follows: 1. Schedule A of the Agreement is hereby deleted, in its entirety, and replaced with the attached Schedule A. 2. Schedule B of the Agreement is hereby deleted, in its entirety, and replaced with the attached Schedule B. 3. Except as provided for herein, all other terms of the Agreement shall remain in full force and effect without change.The Agreement, as amended herein, constitutes the entire agreement between the parties hereto pertaining to the subject matter hereof and shall supersede any and all prior agreements or understandings between the parties hereto pertaining to the subject matter hereof.In the event of any conflict between the terms of this Amendment and the Agreement, the terms of this Amendment shall control. This Amendment shall be effective May 1, 2014, regardless of when executed IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be executed in its name and on its behalf by its duly authorized representative of the date specified above. THE LINCOLN NATIONAL LIFE INSURANCE COMPANY By:/s/ Daniel R. Hayes Name: Daniel R. Hayes Title: Vice President THE UNIVERSAL INSTITUTIONAL FUNDS, INC. By:/s/ John H. Gernon Name: John H. Gernon Title: President & Principal Executive Officer MORGAN STANLEY DISTRIBUTION, INC. By:/s/ Michael Fitzgerald Name: Michael Fitzgerald Title: Managing Director MORGAN STANLEY INVESTMENT MANAGEMENT INC. By:/s/ Michael Fitzgerald Name: Michael Fitzgerald Title: Managing Director SCHEDULE A SEPARATE ACCOUNTS AND ASSOCIATED CONTRACTS Name of Separate Account and Date Established by Board of Directors Form Number and Name of Contract Funded by Separate Account Registered Account(s):Registered Contract(s): Lincoln Life Variable AnnuityLincoln ChoicePlus Assurance (A Class) Account N (November 3, 1997) (Policy Form No. 30070-B) (SEC File No. 333-138190) Lincoln ChoicePlus Assurance (B Class) (Policy Form No. 30070-B) (SEC File No. 333- 149434) Lincoln Investor AdvantageSM (Policy Form No. 30070-B) (SEC File No. 333-193272) Lincoln Investor AdvantageSM Fee-Based (Policy Form No. 30070-A) (SEC File No. 333-193273) Lincoln Investor AdvantageSM RIA (Policy Form No. 30070-B) (SEC File No. 333-193274) Unregistered Account(s):Unregistered Contract(s): NoneNone SCHEDULE B PORTFOLIOS OF THE UNIVERSAL INSTITUTIONAL FUNDS, INC. AVAILABLE UNDER THIS AGREEMENT Class I UIF Global Infrastructure Portfolio Class II UIF Growth Portfolio UIF Global Infrastructure Portfolio
